Sheldon, J.
There was no evidence to show what specific property of the plaintiff was attached by the defendant. Of the goods of the plaintiff in the rooms occupied by him as a place of business, some were and some were not exempt from attachment. There was nothing to indicate that the defendant interfered with any of the former goods, and it cannot be presumed that he did so.
Upon the testimony of both parties it appeared that the plaintiff voluntarily surrendered his keys to the defendant, and assented to the defendant’s remaining through his keeper in possession of the attached property upon the plaintiff’s premises. Certainly the plaintiff made no request for the removal of the keeper or of the property attached under R. L. c. 167, §§ 43, 44.
So far as appears the entry of Stone, the plaintiff’s landlord, to take possession of the premises for non-payment of rent was lawful. Fifty Associates v. Howland, 5 Cush. 214. Hall v. Middleby, 197 Mass. 485, 489. Gunsenhiser v. Binder, 206 Mass. 434. There is nothing contrary to this in Desseau v. Holmes, 187 Mass. 486, or Fifty Associates v. Howland, 11 Met. 99, relied on by the plaintiff. The defendant did nothing unlawful or in violation of the plaintiff’s rights in regard to this.
The action cannot be maintained on any of these grounds.
But there was evidence that the defendant put a lock on the rear door of the plaintiff’s rooms and prevented the plaintiff and his servants from using that door. If, as might have been found, this was without the plaintiff’s assent, it was a wrongful act and entitled the plaintiff to maintain his action. Walsh v. Brown, 194 Mass. 317. Morrin v. Manning, 205 Mass. 205. It follows that the verdict for the defendant ought not to have been directed, and for this reason alone the order must be
Exceptions sustained.